Citation Nr: 0003362	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-10 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
educational benefits in the calculated amount of $865.53.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from February 1988 to April 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 decision of the Committee on 
Waiver and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Muskogee, 
Oklahoma.

This case was remanded by the Board in April 1998 to clarify 
whether the veteran still desired to appear for a Travel 
Board hearing.  He responded in the affirmative and, 
accordingly, was scheduled for a hearing in August 1999.  
Notification of such was sent to his address of record.  
However, the veteran failed to report for the hearing.  Thus, 
the Board will proceed to adjudicate his claim.  See 
38 C.F.R. § 20.704(d) (1999).  

The Board also notes that in July 1998 the COWC denied waiver 
of an additional overpayment in the amount of $563.42.  
However, in notifying the veteran of that denial, the RO set 
out that the additional indebtedness would be added to his 
total debt.  The RO then cited an indebtedness amount 
reflecting consideration of both overpayment amounts and 
referenced the veteran's appeal to the Board.  From such 
correspondence it is unclear as to whether the veteran was 
properly notified of the need to separately appeal the COWC 
denial of waiver of recovery of the indebtedness in the 
amount of $563.42.  Such is referred to the RO for procedural 
clarification as appropriate and is not now before the Board.  


FINDINGS OF FACT

1.  The RO notified the veteran at the time of his original 
award letter, as well as in subsequent award letters, that he 
was required to notify VA of any changes in enrollment 
status, that he was not entitled to benefits for dropped 
classes, and that any undue amounts would result in the 
creation of an overpayment subject to recovery.

2.  The veteran was paid benefits based on six enrollment 
hours for the period January 16, 1996 to May 10, 1996.  

3.  The veteran dropped three credit hours on April 1, 1996, 
without a showing of mitigating circumstances, and, as a 
result the RO reduced his benefits, there was an overpayment 
in the calculated amount of $865.53.  

4.  The veteran was at fault in the creation of the 
overpayment of educational benefits.

5.  Recovery of the indebtedness would not defeat the purpose 
of payment of educational benefits.

6.  The record does not demonstrate that the veteran relied 
on VA benefits with the result that he relinquished a 
valuable right or incurred a legal obligation.

7.  Repayment of the debt to the Government would not deprive 
the veteran of basic necessities.

8.  Failure to make restitution would result in the veteran's 
unjust enrichment at the expense of the Government.


CONCLUSION OF LAW

There was no fraud, misrepresentation or bad faith in the 
creation of the overpayment of educational benefits, but 
recovery of the calculated amount of $ 865.53 would not be 
against equity and good conscience and is therefore not 
waived.  38 U.S.C.A. § 5302(a) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was initially awarded educational benefits for 
the period June 3, 1991 to August 9, 1991.  At that time the 
RO advised the veteran that benefits could not be paid for 
any course from which he withdrew, or a course in which he 
received a grade not counting toward graduation unless 
acceptable mitigating circumstances were presented.  The 
veteran was further advised that he must promptly inform his 
institution and VA of any change in enrollment.  Subsequent 
award letters also notified the veteran of his obligation to 
advise VA of any change in enrollment status and that a 
failure to do so could potentially result in creation of an 
overpayment subject to recovery.  

For the period January 17, 1995 to March 31, 1995, the 
veteran dropped three credit hours.  Documentation in the 
claims file reflects that his award was adjusted accordingly, 
and that as a result, an overpayment was created.  The 
veteran requested waiver of recovery of that overpayment.  He 
reported problems with learning difficulties requiring a 
withdrawal from his courses.  The veteran completed a 
Financial Status Report (FSR) in August 1995.  He reported 
that he was unemployed and stated monthly expenses of food, 
utilities, gas and physicians' visits.  He also reported 
monthly credit obligations.  He listed as assets only cash on 
hand and his vehicle, for total assets of $500.  His request 
for waiver was initially denied as he did not submit medical 
documentation pertinent to his mitigating circumstances.  The 
claims file later contains a medical statement indicating 
that the veteran has attention deficit hyperactivity disorder 
and that he had experienced a decline during the latter part 
of the 1995 Spring semester and was thus taking a reduced 
course load.  Also of record is correspondence showing that 
the veteran was due payment for education for the period 
April 1, 1995 through May 12, 1995.  The amount of $563.42 
due the veteran was applied to his indebtedness reducing it 
to $362.19.  Furthermore, the RO granted the veteran waiver 
in the amount of $362.19.  

In February 1996, the veteran was certified to receive 
benefits based on six enrollment hours during the period 
January 16, 1996 to May 10, 1996.  On April 8, 1996, the RO 
received notification that the veteran had dropped three 
credit hours on April 1, 1996.  Later that month the RO 
requested a statement from the veteran with regard to any 
mitigating circumstances, and, at the same time, reduced his 
benefits to a quarter-time rate effective April 1, 1996.  He 
did not submit explanation and, in May 1996, the RO advised 
him that his award had been reduced to the quarter-time rate 
back to January 16, 1996, thus resulting in an overpayment in 
the amount of $865.53.  

The veteran requested waiver of such debt, or, in the 
alternative, requested that his remaining educational 
benefits be used to cancel out his VA debt so as to render 
him eligible for state education assistance.  In a statement 
he stated that he dropped his course due to concerns about 
his learning problems and grade point average.  He provided 
no medical statement to that effect.  In a September 1996 
FSR, the veteran reported no income and no expenses, 
indicating that his family provided for him.  The COWC 
declined to accept the veteran's reason as a mitigating 
circumstance, and found that as his food, shelter, and 
necessities were provided by his parents no hardship would 
result in repayment.  Waiver was denied.  In reconsidering 
that decision in March 1997, the COWC reaffirmed its prior 
denial.  

Pertinent Criteria

Pertinent law provides that payment of educational assistance 
or subsistence allowances to eligible persons pursuing a 
program of education or training in an educational 
institution shall be paid for the period of the veteran's 
enrollment in the program. 38 U.S.C.A. § 3680 (West 1991 & 
Supp. 1999).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience. 38 C.F.R. § 1.963(a).  The standard "Equity and 
Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all- 
inclusive:

(1) Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2) Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3) Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4) Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6) Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

VA's working definition of "fault" is: The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

Analysis

Initially, the Board notes that the veteran's claim is well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

The veteran contends that he is entitled to waiver of 
recovery of the overpayment of the education benefits in 
question due to the necessity of dropping classes due to 
medical problems.  In this regard, he essentially asserts 
that he did not intend to deceive the Government and that 
recoupment of the overpayment will impose an undue financial 
hardship on him.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  
The Board's review of the record reflects that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no statutory bar to 
waiver of recovery of the overpayment.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness would be against equity and good conscience, in 
which case recovery of the overpayment may be waived.  
38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the evidence 
clearly establishes that veteran had notice of the 
consequences that dropping classes would have on his 
entitlement to educational benefits and had previously 
dropped classes and incurred overpayment.  Thus, the veteran 
had knowledge of his obligations and the consequences of any 
failure on his part.  The failure of the Government to insist 
upon its right to repayment of this debt would result in the 
veteran's unjust enrichment at the expense of the Government, 
and the veteran did not, according to the available record, 
change his position to his detriment as a result of the award 
of such benefits.

The Board has also considered whether recovery of the 
overpayment would defeat the original purpose of the benefit, 
by nullifying the object for which it was intended.  The 
purpose of the benefit is to pay for schooling.  The veteran 
did receive other educational benefits used for his courses.  
In this case, recovery of the amount in question would not 
defeat the purpose of the benefit.  In weighing the above, 
the Board has analyzed whether recovery of the overpayment 
from the veteran would result in undue financial hardship.  
However, the veteran has reported no expenses, insofar as his 
parents provide him with food, shelter and basic needs of 
living.  Thus, there is no indication that recovery of the 
overpayment would cause undue hardship or deprive him of any 
necessities of living.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  In short, the veteran continued 
to accept VA educational benefits based on a higher number of 
credit hours than certified at the time he applied for 
benefits for that period.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the overpayment indebtedness in the amount of 
$865.53.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107(b).  
Accordingly, the prior decision of the COWC is affirmed, and 
the veteran's request for a waiver is denied.

Here, the Board notes the veteran's request to use his 
remaining VA educational benefits to pay his debt and 
consequently render him eligible for state educational 
assistance.  The Board is without jurisdictional authority to 
address that request; rather, the veteran is referred to the 
RO for appropriate guidance.


ORDER

Waiver of recovery of overpayment of educational benefits in 
the amount of $865.53 is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

